Opinion issued August 19, 2010
 

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00316-CR
———————————
Margarita Disla, Appellant
V.
The State of
Texas, Appellee

 

 
On Appeal from the 337th District Court
Harris County, Texas

Trial Court Case No. 1245699
 

 
 MEMORANDUM OPINION
          We lack jurisdiction to hear this appeal.  Appellant, Margarita Disla, pleaded guilty to
the offense of possession of a controlled substance, namely, cocaine, in an
amount less than one gram, and in accordance with his plea bargain agreement
with the State, the trial court sentenced[1]
appellant to confinement in the Harris County Jail for 10 days. 
          After the trial court sentenced appellant to punishment
that fell within the terms of the plea bargain agreement, the trial court
certified that this case is a plea-bargain case and the defendant has no right
to appeal.  Appellant did not appeal any
pre-trial matters, and the trial court did not give permission for appellant to
appeal.  Appellant filed a timely pro se
notice of appeal.  
           We conclude that the
trial court’s certification that appellant has no right of appeal, as shown on
the form entitled “Trial Court’s Certification of Right of Appeal,” is
supported by the record that shows he entered into an agreed plea bargain with
the State.  Tex. R. App. P. 25.2 (a).  Because appellant has no right of appeal, we
must dismiss this appeal "without further action."  Chavez
v. State, 183 S.W.3d 675, 680 (Tex.Crim.App. 2006).
          Accordingly, the appeal is dismissed
for lack of jurisdiction.
          We deny any pending motions as moot. 
PER CURIAM
Panel
consists of Chief  Justice  Radack and Justices Bland and Sharp.
Do
not publish.   Tex. R. App. P. 47.2(b).




[1]           Appellant
was sentenced pursuant to Tex. Penal Code Ann. § 12.44 (a)
(Vernon Supp. 2009).